DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/4/2021, is being considered by the examiner.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first image resolution”, “a second image resolution”, “a down-draft assembly” , “a chamber portal”, “a wafer identifier” must be shown, or the features must be canceled from the claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 16 of the U.S. Patent 10,490,463 B2. The claims at issue are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 10,490,463 B2.
Claims 13-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of the U.S. Patent 11,171,065 B2. The claims at issue are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 11,171,065 B2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is an evaluation unit in claim 15. 
            Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims recite “the wafer can pass separates”. However there nowhere in the specification teaching that  “the wafer can pass separates”. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter an evaluation unit, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for the evaluation unit.
Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite “the wafer can pass separates”.  The meaning of this limitation is unclear. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim recites “wherein the first camera includes a plurality of pixels that collectively span a distance corresponding to a radius of the wafer”.  The meaning of this limitation is unclear. It is not clear to reader how the first camera includes a plurality of pixels that collectively span a distance corresponding to a radius of the wafer.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  In this Office action, it is assumed that images generated by the first camera includes a plurality of pixels that collectively span a distance corresponding to a radius of the wafer, or the first camera captures a plurality of pixels that collectively span a distance corresponding to a radius of the wafer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US Patent Application Publication 2014/0014138 A1), (“Spiegelman”), in view of Chhibber (US Patent Application Publication 2004/0207836 A1), (“Chhibber”).

Regarding claim 1, Spiegelman meets the claim limitations as follows:
A processing tool (i.e. tools) [Spiegelman: para. 0193], comprising: a housing ((i.e. the reticle housing of the lithographic apparatus) [Spiegelman: para. 0191]; (i.e. apparatus for cleaning an article) [Spiegelman: para. 0067]) enclosing a processing chamber (i.e. an apparatus for cleaning an article is provided, comprising a cleaning chamber configured for housing an article having contaminants on a surface of the article) [Spiegelman: para. 0067]; an input /output port ((i.e. the apparatus further includes, for example, at least one inlet port and at least one outlet port to allow the introduction or removal) [Spiegelman: para. 0113]; (i.e. an input channel) [Spiegelman: para. 0167; Fig. 6]; (i.e. output) [Spiegelman: para. 0010]; (i.e. a valve) [Spiegelman: para. 0017]) configured to pass a wafer (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012] through the housing into ((i.e. placing an article in a cleaning chamber, wherein contaminants are present on a surface of the article) [Spiegelman: para. 0015]; (i.e. The article to be cleaned can be, for example, a substrate, a reticle, or other patterning device used in lithography, including extreme ultraviolet lithography) [Spiegelman: para. 0001]) and out of the processing chamber (i.e. transfer a reticle from the MT stage to a reticle inspection module 720 or to apparatus 300 for cleaning the reticle) [Spiegelman: para. 0189]; (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012]); a back-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] arranged within the processing chamber (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] and configured to image a back side of the wafer ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]); a first front-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] arranged within the processing chamber (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] and configured to image a front side of the wafer ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]) according to a first image resolution (i.e. the limits of pattern printing can be given by the Rayleigh criterion for resolution as shown in equation (1)) [Spiegelman: para. 0009]; and a second front-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] arranged within the processing chamber (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] and configured to image the front side of the wafer ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]) according to a second image resolution ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. resolution as shown in equation (1 )) [Spiegelman: para. 0008]) which is higher than the first image resolution.
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
A processing tool, comprising: a housing enclosing a processing chamber; an input/output port configured to pass a wafer through the housing into and out of the processing chamber; a back-side imaging system arranged within the processing chamber and configured to image a back side of the wafer; a first front-side imaging system arranged within the processing chamber and configured to image a front side of the wafer according to a first image resolution; and a second front-side imaging system arranged within the processing chamber and configured to image the front side of the wafer according to a second image resolution which is higher than the first image resolution.  
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
a back-side imaging system (i.e. an optical inspection system) [Chhibber: para. 0002; Figs. 1-5D] arranged within the processing chamber (i.e. the optical inspection system in accordance with the invention is a sub-system, which may be incorporated into other systems within a semiconductor fabrication facility) [Chhibber: para. 0119; Fig. 13A] and configured to image a back side of the wafer (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115]; a first front-side imaging system (i.e. A typical solid-state sensor Macro inspection system, shown in FIG. 3) [Chhibber: para. 0005; Figs. 1-3] arranged within the processing chamber (i.e. the optical inspection system in accordance with the invention is a sub-system, which may be incorporated into other systems within a semiconductor fabrication facility) [Chhibber: para. 0119; Fig. 13A] and configured to image a front side of the wafer according to a first image resolution ((i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115]; (i.e. A typical solid-state sensor Macro inspection system, shown in FIG. 3) [Chhibber: para. 0005; Figs. 1-3]; (i.e. Macro greater than 50 um) [Chhibber: para. 0003]); and a second front-side imaging system ((i.e. Micro defect imaging employs very high resolution imaging optics combined with image analysis hardware and software. The image is acquired with CCD/CMOS sensors through microscope objective lenses that magnify the wafer patterns so that the field of view that the CCD/CMOS sensor images is on the order of a few tens of microns to hundreds of microns. Multiple microscope lenses are often used to vary the magnification in order to maximize throughput with respect to the size of the defect being detected. An example of a typical CCD/CMOS sensor Micro imaging inspection system is shown in FIG. 3A. Similar to the Macro inspection system, FIG. 3, the CCD sensor Micro imaging inspection system consists of a light source, a wafer holder with X, Y theta motion, a beam dump, an imaging lens assembly and a CCD/CMOS sensor) [Chhibber: para. 0006; Figs. 3-3B, 5-5A, 6]; (i.e. A High Dynamic Range Camera (HDRC) sensor has been developed composed of a matrix of photodiodes each with its own logarithmic amplifier and switching electronics. The HDRC technology is capable of a dynamic range up to 170 db (>3xl08)) [Chhibber: para. 0097]) arranged within the processing chamber (i.e. the optical inspection system in accordance with the invention is a sub-system, which may be incorporated into other systems within a semiconductor fabrication facility) [Chhibber: para. 0119; Fig. 13A] and configured to image the front side of the wafer (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115] according to a second image resolution which is higher than the first image resolution ((i.e. The detector used by the optical inspection system in accordance with the invention may use a mosaic of sensor chips wherein the number of sensor chips that are part of the mosaic depends on the particular application. For example, a larger substrate size may dictate a larger mosaic of sensor chips. A mosaic image sensor configuration increases the number of pixels cost effectively (which enhances the spatial resolution) [Chhibber: para. 0143]; (i.e. In accordance with the invention, the system may dither the images generated during the inspection process so that a higher pixel resolution and therefore defect detection sensitivity is achieved) [Chhibber: para. 0139]; (i.e. Micro lens arrays will collect more light, with better resolution and shorter working distance than a separate single imaging lens assembly) [Chhibber: para. 0134]; (i.e. Micro inspection systems) [Chhibber: para. 0005]; (i.e. Micro (smaller than 50 um)) [Chhibber: para. 0003]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 3, Spiegelman meets the claim limitations as set forth in claim 1.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 1 (i.e. tools) [Spiegelman: para. 0193], wherein the second front-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] includes a vacuum chamber (i.e. A vacuum environment may therefore be provided to the whole beam path with the aid of a vacuum wall and vacuum pumps) [Spiegelman: para. 0139] within the processing chamber of the housing (i.e. FIG. 2 shows the apparatus 100 in more detail, including the source collector module SO, the illumination system IL, and the projection system PS. The source collector module SO is constructed and arranged such that a vacuum environment can be maintained in an enclosing structure 220 of the source collector module SO) [Spiegelman: para. 0148; Fig. 2], wherein a chamber portal ((i.e. an input channel) [Spiegelman: para. 0167; Fig. 6]; (i.e. output) [Spiegelman: para. 0010]; (i.e. a valve) [Spiegelman: para. 0017]) through which the wafer can pass (i.e. moving the reticle) [Spiegelman: para. 0012] separates the vacuum chamber from the processing chamber ((i.e. an input channel) [Spiegelman: para. 0167; Fig. 6]; (i.e. output) [Spiegelman: para. 0010]; (i.e. a valve) [Spiegelman: para. 0017]; (i.e. the apparatus further includes, for example, at least one inlet port and at least one outlet port to allow the introduction or removal) [Spiegelman: para. 0113]).
In the same field of endeavor Chhibber further discloses the claim limitations as follows:
a chamber portal through which the wafer can pass separates the vacuum chamber from the processing chamber (i.e. The system may further include a load port 3, which permits a substrate 27 (having one or more surfaces to be inspected and analyzed) to be placed into and removed from the enclosure 2. The load port 3 is located such that the substrate can be loaded/unloaded without interfering with any components inside the enclosure. The load port 3 may include a light tight door that can be opened to provide access to the inside of the enclosure. If the enclosure is vacuum tight, then the load port 3 may also be vacuum tight. If the enclosure is gas tight, then the load port 3 may also be gas tight.) [Chhibber: para. 0099; Fig. 5]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 4, Spiegelman meets the claim limitations as set forth in claim 1.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 1 (i.e. tools) [Spiegelman: para. 0193], wherein the first image resolution (i.e. resolution as shown in equation (1 )) [Spiegelman: para. 0008] is capable of identifying macro defects on the front side of the wafer which have minimum sizes of approximately 30 microns, and wherein the second image resolution (i.e. resolution as shown in equation (1 )) [Spiegelman: para. 0008] is capable of identifying microdefects on the front side of the wafer which have minimum sizes of less than 30 microns.  
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 11, wherein the first image resolution is capable of identifying macro defects on the front side of the wafer which have minimum sizes of approximately 30 microns, and wherein the second image resolution is capable of identifying microdefects on the front side of the wafer which have minimum sizes of less than 30 microns.  
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first image resolution is capable of identifying macro defects (i.e. A typical solid-state sensor Macro inspection system, shown in FIG. 3) [Chhibber: para. 0005; Figs. 1-3]  on the front side of the wafer ((i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115]; (i.e. A typical solid-state sensor Macro inspection system, shown in FIG. 3) [Chhibber: para. 0005; Figs. 1-3]; (i.e. Macro greater than 50 um) [Chhibber: para. 0003]) which have minimum sizes of approximately 30 microns (i.e. the optical inspection system in accordance with the invention (as described below in more detail) has a dynamic range of over 170 db and can detect and measure particles ranging from below 0.10 microns to 100 microns in size in a single substrate measurement pass due to a much wider dynamic range) [Chhibber: para. 0094], and wherein the second image resolution (i.e. Micro inspection systems) [Chhibber: para. 0005] is capable of identifying microdefects on the front side of the wafer which have minimum sizes of less than 30 microns (i.e. Laser scanning photodetectors set for high sensitivity are set for very high gain (smaller defect sizes) and become blind (saturated) to larger defects which are equally as important as smaller defects. A laser scanning system set to a lower detection limit of 0.10 um would have a maximum detection limit of less than 1.0 um) [Chhibber: para. 0008]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 5, Spiegelman meets the claim limitations as set forth in claim 1.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 1 (i.e. tools) [Spiegelman: para. 0193], further comprising: one or more rails extending continuously between ((i.e. The support structure MT holds the patterning device MA in a manner that depends on the orientation of the patterning device, the design of the lithographic apparatus, and other conditions, such as for example whether or not the patterning device is held in a vacuum environment. The support structure can use mechanical, vacuum, electrostatic, or other clamping techniques to hold the patterning device. The support structure may be a frame or a table, for example, which may be fixed or movable as required. The support structure may ensure that the patterning device is at a desired position, for example with respect to the projection system) [Spiegelman: para. 0136]; (i.e. cleaning chamber 320 has an article holder 330 for holding article 310 in cleaning chamber 320) [Spiegelman: para. 0162]) the back-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] and the first front-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191]; and a wafer cart configured to engage the wafer and to move along the one or more rails to transfer the wafer ((i.e. The support structure MT holds the patterning device MA in a manner that depends on the orientation of the patterning device, the design of the lithographic apparatus, and other conditions, such as for example whether or not the patterning device is held in a vacuum environment. The support structure can use mechanical, vacuum, electrostatic, or other clamping techniques to hold the patterning device. The support structure may be a frame or a table, for example, which may be fixed or movable as required. The support structure may ensure that the patterning device is at a desired position, for example with respect to the projection system) [Spiegelman: para. 0136]; (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations. The mask table may be moved under the inspection apparatus,) [Spiegelman: para. 0191]) between the back-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] and the first front-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191].   
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 1, further comprising: one or more rails extending continuously between the back-side imaging system and the first front-side imaging system; and a wafer cart configured to engage the wafer and to move along the one or more rails to transfer the wafer between the back-side imaging system and the first front-side imaging system.  
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In accordance with the invention, both surfaces of the substrate are simultaneously illuminated. The system further comprises a backside detector 124, such as the backside detector described above, and a frontside detector 125, such as the frontside detector described above, that gather the light energy scattered from scattering features on the front and back surface, respectively, of the substrate. In particular, the frontside detector may receive scattered light energy from a frontside scattering feature 126 and the backside detector may receive scattered light energy from a backside scattering feature 127.  In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features.) [Chhibber: para. 0115; Fig. 8 – Note: Figs. 5, 5A, 8, 26H, 27B, 28A-F illustrate a substrate handler and a substrate edge gripper moving between two imaging systems]; and (i.e. In accordance with the invention, both surfaces of the substrate are simultaneously illuminated. The system further comprises a backside detector 124, such as the backside detector described above, and a frontside detector 125, such as the frontside detector described above, that gather the light energy scattered from scattering features on the front and back surface, respectively, of the substrate. In particular, the frontside detector may receive scattered light energy from a frontside scattering feature 126 and the backside detector may receive scattered light energy from a backside scattering feature 127.  In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features.) [Chhibber: para. 0115; Fig. 8 – Note: Figs. 5, 5A, 8, 26H, 27B, 28A-F illustrate a substrate handler and a substrate edge gripper moving between two imaging systems].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 6, Spiegelman meets the claim limitations as set forth in claim 5.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 5 (i.e. tools) [Spiegelman: para. 0193], wherein the back-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] includes a first camera (i.e. camera) [Spiegelman: para. 0200] mounted with respect to the one or more rails (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] so a back-side of the wafer is processed by the first camera ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]).  
In the same field of endeavor Chhibber further discloses the claim limitations as follows:
wherein the back-side imaging system includes a first camera mounted with respect to the one or more rails so a back-side of the wafer is processed by the first camera (i.e. In accordance with the invention, both surfaces of the substrate are simultaneously illuminated. The system further comprises a backside detector 124, such as the backside detector described above, and a frontside detector 125, such as the frontside detector described above, that gather the light energy scattered from scattering features on the front and back surface, respectively, of the substrate. In particular, the frontside detector may receive scattered light energy from a frontside scattering feature 126 and the backside detector may receive scattered light energy from a backside scattering feature 127.  In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features.) [Chhibber: para. 0115; Fig. 8 – Note: Figs. 5, 5A, 8, 26H, 27B, 28A-F illustrate a substrate is imaged by both front and backside imaging systems].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 7, Spiegelman meets the claim limitations as set forth in claim 6.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 5 (i.e. tools) [Spiegelman: para. 0193], wherein the first camera (i.e. camera) [Spiegelman: para. 0200] includes a plurality of pixels that collectively span a distance corresponding to a radius of the wafer ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. the substrate table WT is moved or scanned while a pattern imparted to the radiation beam is projected onto a target portion C. In this mode, generally a pulsed radiation source is employed and the programmable patterning device is updated as required after each movement of the substrate table WT or in between successive radiation pulses during a scan.) [Spiegelman: para. 0200], and wherein the plurality of pixels are arranged over the one or more rails to axially rotate with respect to a center of the wafer such that the plurality of pixels rotate under the back-side of the wafer to thereby image the back-side of the wafer.
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 6, wherein the first camera includes a plurality of pixels that collectively span a distance corresponding to a radius of the wafer, and wherein the plurality of pixels are arranged over the one or more rails to axially rotate with respect to a center of the wafer such that the plurality of pixels rotate under the back-side of the wafer to thereby image the back-side of the wafer. 
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In order to get the particle location on a substrate from an image, the image should include at least portion of the substrate edge. By processing the image, for example, using a well-known Sobel filter, one can detect the substrate edge from an image. From the edge locations one can determine the substrate center and radius in terms of pixels. By knowing the substrate size (200 mm, 300 mm), one can then convert pixel position into the physical location on a substrate. Once all pixel clusters are converted in this manner, a particle map (with size and location) for a substrate is obtained. In step 454, calibrated particle size and position are stored in a file in the system database, displayed for the system operator and possibly transmitted via computer networks to external computers. In a preferred embodiment, the above method is implemented as one or more pieces of software being executed on one or more computer systems. In addition, if the scattered light for a particular particle size is known, then one can calculate the number of particles within a pixel based on the intensity of the scattered light at that pixel. Now, the test results from the optical inspection system in accordance with the invention as compared to a conventional system will be described to illustrate the advantages of the optical inspection system in accordance with the invention.) [Chhibber: para. 0175], and wherein the plurality of pixels are arranged over the one or more rails to axially rotate with respect to a center of the wafer (i.e. FIG. 21A is a diagram illustrating light scattering that occurs using longer wavelength light and FIG. 21B is a diagram illustrating light scattering that occurs using shorter wavelength light in accordance with the invention. In accordance with the invention, the wavelength of the light that illuminates the surface of the substrate may be altered
using wavelength band pass optical filters during the illumination of the substrate surface. In other words, as the surface is being measured and inspected, the transmitted wavelengths of the light source through the wavelength band pass filters is changed from a first wavelength range to a second different wavelength range. More wavelength ranges are also possible. As shown in FIGS. 21A and 21B, scattering feature scatter is a function of scattering feature size, scattering feature material properties and wavelength. For example, Particle A is larger and once the illuminating wavelength is roughly the same as the particle's radius as in 21A, shorter wavelengths have less effect on the scatter intensity than a smaller particle. Particle C is the same material as Particle A, but is smaller and in particular smaller than both longer and shorter illumination wavelengths, so when the wavelength is shortened in 21B, the smaller particle C scatter increases much more proportionately to the larger particle A Therefore, by scanning the wavelength of the light source from a longer wavelength to a shorter wavelength, smaller and smaller particles will be enhanced and relative particle sizes can be determined independently of particle material properties. Particle B is the same size as Particle A, but is of material with different optical properties. When the wavelength is longer, the scatter for Particle B is less than Particle A because of its optical properties. When the wavelength is shorter, Particle A scatter increases more than particle B and so differences in material properties can be determined.) [Chhibber: para. 0135] such that the plurality of pixels rotate under the back-side of the wafer to thereby image the back-side of the wafer (i.e. As shown, the substrate handler may handle the substrate 27 (which is also shown in FIGS. 5, SA and may typically be a semiconductor wafer). The substrate handler 28 may further comprise a thin rotating edge gripper assembly 360 that grips the edges of the substrate to permit the frontside and backside of the substrate to be simultaneously inspected as shown in FIGS. 5, 5A. The rotating edge gripper assembly may comprise one or more very low contamination edge gripper mechanisms 362 (four are shown in this example, but the invention is not limited to any particular number of edge gripper mechanisms).) [Chhibber: para. 0164].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 8, Spiegelman meets the claim limitations as set forth in claim 6.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 6 (i.e. tools) [Spiegelman: para. 0193], wherein the first front-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] includes a second camera (i.e. camera) [Spiegelman: para. 0200] mounted with respect to the one or more rails (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] so a front-side of the wafer is processed by the second camera ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]).  
In the same field of endeavor Chhibber further discloses the claim limitations as follows:
wherein the first front-side imaging system includes a second camera mounted with respect to the one or more rails so a front-side of the wafer passes the second camera (i.e. In accordance with the invention, both surfaces of the substrate are simultaneously illuminated. The system further comprises a backside detector 124, such as the backside detector described above, and a frontside detector 125, such as the frontside detector described above, that gather the light energy scattered from scattering features on the front and back surface, respectively, of the substrate. In particular, the frontside detector may receive scattered light energy from a frontside scattering feature 126 and the backside detector may receive scattered light energy from a backside scattering feature 127.  In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features.) [Chhibber: para. 0115; Fig. 8 – Note: Figs. 5, 5A, 8, 26H, 27B, 28A-F illustrate a substrate is imaged by both front and backside imaging systems].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140].

Regarding claim 9, Spiegelman meets the claim limitations as set forth in claim 8.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 6 (i.e. tools) [Spiegelman: para. 0193], wherein the first front-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] comprises: a light source ((i.e. an illumination system (illuminator) IL configured to condition
a radiation beam B ( e.g. EUV radiation)) [Spiegelman: para. 0134; Fig. 1]; (i.e. a light emitting diode) [Spiegelman: para. 0028]) configured to selectively direct light towards the wafer according to a first angle of incidence and a second angle of incidence (i.e. to project a pattern imparted to the radiation beam B by patterning device MA onto a target portion C (e.g. comprising one or more dies) of the substrate W) [Spiegelman: para. 0134 -Note: Fig. 1 shows different angles of light incidence], depending on a mode of imaging to be used (i.e. The depicted apparatus can be used in at least one of the following three modes: 1. In step mode, the support structure ( e.g., mask table) MT and the substrate table WT are kept essentially stationary, while an entire pattern imparted to the radiation beam is projected onto a target portion C at one time (i.e. a single static exposure). The substrate table WT is then shifted in the X and/or Y direction so that a different target portion C can be exposed. 2. In scan mode, the support structure ( e.g., mask table) MT and the substrate table WT are scanned synchronously while a pattern imparted to the radiation beam is projected onto a target portion C (i.e. a single dynamic exposure). The velocity and direction of the substrate table WT relative to the support structure (e.g., mask table) MT may be determined by the (de-)magnification and image reversal characteristics of the projection system PS. 3. In another mode, the support structure (e.g., mask table) MT is kept essentially stationary holding a programmable patterning device, and the substrate table WT is moved or scanned while a pattern imparted to the radiation beam is projected onto a target portion C. In this mode, generally a pulsed radiation source is employed and the programmable patterning device is updated as required after each movement of the substrate table WT or in between successive radiation pulses during a scan. This mode of operation can be readily applied to maskless lithography that utilizes programmable patterning device, such as a programmable mirror array of a type as referred to above) [Spiegelman: para. 0134]; and a mirror (i.e. The patterning device may be transmissive or reflective. Examples of patterning devices include masks, programmable mirror arrays) [Spiegelman: para. 0138] configured to redirect light from the front-side of the wafer towards the second camera ((i.e. An example of a programmable mirror array employs a matrix arrangement of small mirrors, each of which can be individually tilted so as to reflect an incoming radiation beam in different directions. The tilted mirrors impart a pattern in a radiation beam which is reflected by the mirror matrix) [Spiegelman: para. 0138; Fig. 1]; (i.e. The radiation beam Bis incident on the patterning device (e.g., mask) MA, which is held on the support structure (e.g., mask table) MT, and is patterned by the patterning device. After being reflected from the patterning device (e.g. mask) MA, the radiation beam B passes through the projection system PS, which focuses the beam onto a target portion C of the substrate W. With the aid of the second positioner PW and position sensor PS2 ( e.g. an interferometric device, linear encoder or capacitive sensor), the substrate table WT can be moved accurately, e.g. so as to position different target portions C in the path of the radiation beam B. Similarly, the first positioner PM and another position sensor PS1 can be used to accurately position the patterning device (e.g. mask) MA with respect to the path of the radiation beam B. Patterning device (e.g. mask) MA and substrate W may be aligned using mask alignment marks Ml, M2 and substrate alignment marks P1, P2) [Spiegelman: para. 0145]; (i.e. camera) [Spiegelman: para. 0200]).
In the same field of endeavor Chhibber further discloses the claim limitations as follows:
a mirror configured to redirect light from the front-side of the wafer towards the second camera (i.e. The illumination system further comprises a two position (A and B) illumination flip mirror 343, which alternately directs the illumination beam to a frontside mirror 344A and a backside mirror 344B. The frontside mirror 344A and backside mirror 344B direct darkfield illumination to the wafer front and backside respectively. The specular light from the front and backsides of the wafer are collected by frontside beam dump 326A and backside beam dump 326A respectively. The imaging system further comprises a two position (A and B) imaging flip mirror 342, which alternately collects light from the front and backsides of the substrate as reflected from frontside imaging mirrors 340A, 341A and backside imaging mirrors 340B, 341B. The frontside mirror 344A and backside mirror 344B direct darkfield illumination to the wafer front and backside respectively. The illumination and imaging flip mirrors 342, 343 are flipped synchronously) [Chhibber: para. 0115; Fig. 26F].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140].

Regarding claim 11, Spiegelman meets the claim limitations as follows:
A processing tool (i.e. tools) [Spiegelman: para. 0193], comprising: a housing ((i.e. the reticle housing of the lithographic apparatus) [Spiegelman: para. 0191]; (i.e. apparatus for cleaning an article) [Spiegelman: para. 0067]) enclosing a processing chamber (i.e. an apparatus for cleaning an article is provided, comprising a cleaning chamber configured for housing an article having contaminants on a surface of the article) [Spiegelman: para. 0067] of the processing tool (i.e. the litho tool and inspected more thoroughly using other tools) [Spiegelman: para. 0193], wherein an input /output port is included in the housing ((i.e. the apparatus further includes, for example, at least one inlet port and at least one outlet port to allow the introduction or removal) [Spiegelman: para. 0113]; (i.e. an input channel) [Spiegelman: para. 0167; Fig. 6]; (i.e. output) [Spiegelman: para. 0010]; (i.e. a valve) [Spiegelman: para. 0017]) and is configured to pass a wafer (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012] through the housing into ((i.e. placing an article in a cleaning chamber, wherein contaminants are present on a surface of the article) [Spiegelman: para. 0015]; (i.e. The article to be cleaned can be, for example, a substrate, a reticle, or other patterning device used in lithography, including extreme ultraviolet lithography) [Spiegelman: para. 0001]) and/or out of the processing chamber within the housing ((i.e. transfer a reticle from the MT stage to a reticle inspection module 720 or to apparatus 300 for cleaning the reticle) [Spiegelman: para. 0189]; (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012]); 
a gantry system arranged within the processing chamber and configured to receive the wafers ((i.e. The support structure MT holds the patterning device MA in a manner that depends on the orientation of the patterning device, the design of the lithographic apparatus, and other conditions, such as for example whether or not the patterning device is held in a vacuum environment. The support structure can use mechanical, vacuum, electrostatic, or other clamping techniques to hold the patterning device. The support structure may be a frame or a table, for example, which may be fixed or movable as required. The support structure may ensure that the patterning device is at a desired position, for example with respect to the projection system) [Spiegelman: para. 0136]; (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9]);a back-side imaging system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] arranged along the gantry system within the processing chamber (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] and including a first camera (i.e. camera) [Spiegelman: para. 0200], wherein the wafers are transported by the gantry system so as to pass the first camera such that ((i.e. transfer a reticle from the MT stage to a reticle inspection module 720 or to apparatus 300 for cleaning the reticle) [Spiegelman: para. 0189]; (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012]; (i.e. placing an article in a cleaning chamber, wherein contaminants are present on a surface of the article) [Spiegelman: para. 0015]; (i.e. The article to be cleaned can be, for example, a substrate, a reticle, or other patterning device used in lithography) [Spiegelman: para. 0001]) the first camera images back sides of the wafers ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]); a front-side imaging system (i.e. Inspection apparatus, such as reticle inspection
module) [Spiegelman: para. 0191] arranged along the gantry system within the processing chamber (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] and including a second camera (i.e. camera) [Spiegelman: para. 0200], wherein the wafers are transported by the gantry system so as to pass the second camera such that ((i.e. transfer a reticle from the MT stage to a reticle inspection module 720 or to apparatus 300 for cleaning the reticle) [Spiegelman: para. 0189]; (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012]; (i.e. placing an article in a cleaning chamber, wherein contaminants are present on a surface of the article) [Spiegelman: para. 0015]; (i.e. The article to be cleaned can be, for example, a substrate, a reticle, or other patterning device used in lithography) [Spiegelman: para. 0001]) the second camera images back sides of the wafers ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]). 
In the same field of endeavor Chhibber further discloses the claim limitations as follows:
a back-side imaging system (i.e. an optical inspection system) [Chhibber: para. 0002; Figs. 1-5D] (i.e. the optical inspection system in accordance with the invention is a sub-system, which may be incorporated into other systems within a semiconductor fabrication facility) [Chhibber: para. 0119; Fig. 13A] and including a first camera ((i.e. Micro defect imaging employs very high resolution imaging optics combined with image analysis hardware and software. The image is acquired with CCD/CMOS sensors through microscope objective lenses that magnify the wafer patterns so that the field of view that the CCD/CMOS sensor images is on the order of a few tens of microns to hundreds of microns. Multiple microscope lenses are often used to vary the magnification in order to maximize throughput with respect to the size of the defect being detected. An example of a typical CCD/CMOS sensor Micro imaging inspection system is shown in FIG. 3A. Similar to the Macro inspection system, FIG. 3, the CCD sensor Micro imaging inspection system consists of a light source, a wafer holder with X, Y theta motion, a beam dump, an imaging lens assembly and a CCD/CMOS sensor) [Chhibber: para. 0006; Figs. 3-3B, 5-5A, 6], (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115]; anda front-side imaging system (i.e. an optical inspection system) [Chhibber: para. 0002; Figs. 1-5D] arranged (i.e. the optical inspection system in accordance with the invention is a sub-system, which may be incorporated into other systems within a semiconductor fabrication facility) [Chhibber: para. 0119; Fig. 13A] and including a second camera (i.e. Micro defect imaging employs very high resolution imaging optics combined with image analysis hardware and software. The image is acquired with CCD/CMOS sensors through microscope objective lenses that magnify the wafer patterns so that the field of view that the CCD/CMOS sensor images is on the order of a few tens of microns to hundreds of microns. Multiple microscope lenses are often used to vary the magnification in order to maximize throughput with respect to the size of the defect being detected. An example of a typical CCD/CMOS sensor Micro imaging inspection system is shown in FIG. 3A. Similar to the Macro inspection system, FIG. 3, the CCD sensor Micro imaging inspection system consists of a light source, a wafer holder with X, Y theta motion, a beam dump, an imaging lens assembly and a CCD/CMOS sensor) [Chhibber: para. 0006; Figs. 3-3B, 5-5A, 6], (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 12, Spiegelman meets the claim limitations as set forth in claim 11.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 11 (i.e. tools) [Spiegelman: para. 0193], wherein the first camera (i.e. camera) has a first image resolution ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. resolution as shown in equation (1 )) [Spiegelman: para. 0008]) and the second camera (i.e. camera)  has a second image resolution ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. resolution as shown in equation (1 )) [Spiegelman: para. 0008]), the second image resolution being less than the first image resolution.
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 11, wherein the first camera has a first image resolution and the second camera has a second image resolution, the second image resolution being less than the first image resolution. 
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first camera (i.e. A typical solid-state sensor Macro inspection system, shown in FIG. 3) [Chhibber: para. 0005; Figs. 1-3]  has a first image resolution (i.e. Macro greater than 50 um) [Chhibber: para. 0003] and the second camera (i.e. Micro inspection systems) [Chhibber: para. 0005]  has a second image resolution ((i.e. Micro (smaller than 50 um)) [Chhibber: para. 0003]; (i.e. A High Dynamic Range Camera (HDRC) sensor has been developed composed of a matrix of photodiodes each with its own logarithmic amplifier and switching electronics. The HDRC technology is capable of a dynamic range up to 170 db (>3xl08)) [Chhibber: para. 0097]; (i.e. The detector used by the optical inspection system in accordance with the invention may use a mosaic of sensor chips wherein the number of sensor chips that are part of the mosaic depends on the particular application. For example, a larger substrate size may dictate a larger mosaic of sensor chips. A mosaic image sensor configuration increases the number of pixels cost effectively (which enhances the spatial resolution) [Chhibber: para. 0143]; (i.e. In accordance with the invention, the system may dither the images generated during the inspection process so that a higher pixel resolution and therefore defect detection sensitivity is achieved) [Chhibber: para. 0139]; (i.e. Micro lens arrays will collect more light, with better resolution and shorter working distance than a separate single imaging lens assembly) [Chhibber: para. 0134]), the second image resolution being less than the first image resolution ((i.e. The semiconductor industry has settled on an arbitrary but useful distinction between Macro greater than 50 um) and Micro (smaller than 50 um) defects. Thus, inspection systems generally fall into two distinct categories----either Macro or Micro inspection) [Chhibber: para. 0003] ; (i.e. Micro inspection systems) [Chhibber: para. 0005]; (i.e. Micro (smaller than 50 um)) [Chhibber: para. 0003]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 13, Spiegelman meets the claim limitations as follows:
A processing tool (i.e. tools) [Spiegelman: para. 0193], comprising: a housing ((i.e. the reticle housing of the lithographic apparatus) [Spiegelman: para. 0191]; (i.e. apparatus for cleaning an article) [Spiegelman: para. 0067]) enclosing a processing chamber (i.e. an apparatus for cleaning an article is provided, comprising a cleaning chamber configured for housing an article having contaminants on a surface of the article) [Spiegelman: para. 0067]; an input /output port ((i.e. the apparatus further includes, for example, at least one inlet port and at least one outlet port to allow the introduction or removal) [Spiegelman: para. 0113]; (i.e. an input channel) [Spiegelman: para. 0167; Fig. 6]; (i.e. output) [Spiegelman: para. 0010]; (i.e. a valve) [Spiegelman: para. 0017]) configured to pass a wafer (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012] from a wafer carrier ((i.e. placing an article in a cleaning chamber, wherein contaminants are present on a surface of the article) [Spiegelman: para. 0015]; (i.e. The article to be cleaned can be, for example, a substrate, a reticle, or other patterning device used in lithography, including extreme ultraviolet lithography) [Spiegelman: para. 0001]) from a wafer carrier through the housing into (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012] and out of the processing chamber (i.e. transfer a reticle from the MT stage to a reticle inspection module 720 or to apparatus 300 for cleaning the reticle) [Spiegelman: para. 0189]; 
a macro-inspection system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] including a first camera and a second camera (i.e. camera) [Spiegelman: para. 0200] which are arranged along rails of a gantry system within the processing chamber ((i.e. The support structure MT holds the patterning device MA in a manner that depends on the orientation of the patterning device, the design of the lithographic apparatus, and other conditions, such as for example whether or not the patterning device is held in a vacuum environment. The support structure can use mechanical, vacuum, electrostatic, or other clamping techniques to hold the patterning device. The support structure may be a frame or a table, for example, which may be fixed or movable as required. The support structure may ensure that the patterning device is at a desired position, for example with respect to the projection system) [Spiegelman: para. 0136]; (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9]), the first camera (i.e. camera) [Spiegelman: para. 0200] configured to image a first side of the wafer [Spiegelman: para. 0191; Fig. 9] and configured to image the front side of the wafer according to a first image resolution ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126])  and the second camera (i.e. camera) [Spiegelman: para. 0200] configured to image a second side of the wafer [Spiegelman: para. 0191; Fig. 9] and configured to image the front side of the wafer ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]); a micro-inspection system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] arranged within the processing chamber (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9] and configured to image the first side of the wafer (i.e. camera) [Spiegelman: para. 0200] according to a second image resolution which is higher than the first image resolution, the first side of the wafer being opposite the second side of the wafer ((i.e. obtain inspection image(s) of reticle area) [Spiegelman: Box 1002, Fig. 10]; (i.e. The principal plane may include either the front side or the back side of the wafer substrate) [Spiegelman: para. 0126]).
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
A processing tool, comprising: a housing enclosing a processing chamber; an input/output port configured to pass a wafer from a wafer carrier through the housing into and out of the processing chamber; a macro-inspection system including a first camera and a second camera which are arranged along rails of a gantry system within the processing chamber, the first camera configured to image a first side of the wafer according to a first image resolution and the second camera configured to image a second side of the wafer; a micro-inspection system arranged within the processing chamber and configured to image the first side of the wafer according to a second image resolution which is higher than the first image resolution, the first side of the wafer being opposite the second side of the wafer.  
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
a macro-inspection system (i.e. A typical solid-state sensor Macro inspection system, shown in FIG. 3) [Chhibber: para. 0005; Figs. 1-3] including a first camera and a second camera (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115] which are arranged along rails of a gantry system ((i.e. These single sided inspection system aspects greatly increase the range of particle sizes measured in a single substrate measurement pass, enable differential measurements on substrates with large background scatter such as pattern substrates, enable simultaneous macro and micro inspection, provides much higher measurement throughput than a laser scanning system) [Chhibber: para. 0185]; (i.e. Micro defect imaging employs very high resolution imaging optics combined with image analysis hardware and software. The image is acquired with CCD/CMOS sensors through microscope objective lenses that magnify the wafer patterns so that the field of view that the CCD/CMOS sensor images is on the order of a few tens of microns to hundreds of microns. Multiple microscope lenses are often used to vary the magnification in order to maximize throughput with respect to the size of the defect being detected. An example of a typical CCD/CMOS sensor Micro imaging inspection system is shown in FIG. 3A. Similar to the Macro inspection system, FIG. 3, the CCD sensor Micro imaging inspection system consists of a light source, a wafer holder with X, Y theta motion, a beam dump, an imaging lens assembly and a CCD/CMOS sensor) [Chhibber: para. 0006; Figs. 3-3B, 5-5A, 6])  within the processing chamber (i.e. the optical inspection system in accordance with the invention is a sub-system, which may be incorporated into other systems within a semiconductor fabrication facility) [Chhibber: para. 0119; Fig. 13A]), the first camera configured to image a first side of the wafer according to a first image resolution (i.e. The Macro inspection illumination ource is typically an incoherent broad-spectrum beam; however, scanned laser beams can also be used, but are more often seen in Micro inspection systems. The light sources illuminate the field of view (FOY) for the imaging optics that image onto the CCD/CMOS sensor. The imaging lens assembly may have multiple lenses thus providing multiple magnifications to the sensor with field of views ranging from the entire side of the wafer to a millimeter portion of the wafer. The wafer holder may have X, Y theta motion, especially if the imaging optics field of view is small. Partial to full wafer illumination may be done depending on the sensitivity and throughput requirements of the system. The amount of time to integrate the image depends, on the dynamic range of the sensor, which in turn determines the throughput and the size range of particle sizes that can be identified and categorized (e.g., binned) accurately. Today, Macro defect inspection systems inspect relatively large portions of the wafer (up to an entire side of the wafer) in one pass. Macro defect inspection throughput is acceptable because defect resolution is relatively coarse (greater than 50 um) so the wafer surface can be processed quickly) [Chhibber: para. 0005; Figs. 1-3] and the second camera configured to image a second side of the wafer (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115]; (i.e. Micro defect imaging employs very high resolution imaging optics combined with image analysis hardware and software. The image is acquired with CCD/CMOS sensors through microscope objective lenses that magnify the wafer patterns so that the field of view that the CCD/CMOS sensor images is on the order of a few tens of microns to hundreds of microns. Multiple microscope lenses are often used to vary the magnification in order to maximize throughput with respect to the size of the defect being detected. An example of a typical CCD/CMOS sensor Micro imaging inspection system is shown in FIG. 3A. Similar to the Macro inspection system, FIG. 3, the CCD sensor Micro imaging inspection system consists of a light source, a wafer holder with X, Y theta motion, a beam dump, an imaging lens assembly and a CCD/CMOS sensor) [Chhibber: para. 0006; Figs. 3-3B, 5-5A, 6]); a micro-inspection system arranged within the processing chamber ((i.e. Micro defect imaging employs very high resolution imaging optics combined with image analysis hardware and software. The image is acquired with CCD/CMOS sensors through microscope objective lenses that magnify the wafer patterns so that the field of view that the CCD/CMOS sensor images is on the order of a few tens of microns to hundreds of microns. Multiple microscope lenses are often used to vary the magnification in order to maximize throughput with respect to the size of the defect being detected. An example of a typical CCD/CMOS sensor Micro imaging inspection system is shown in FIG. 3A. Similar to the Macro inspection system, FIG. 3, the CCD sensor Micro imaging inspection system consists of a light source, a wafer holder with X, Y theta motion, a beam dump, an imaging lens assembly and a CCD/CMOS sensor) [Chhibber: para. 0006; Figs. 3-3B, 5-5A, 6]; (i.e. A High Dynamic Range Camera (HDRC) sensor has been developed composed of a matrix of photodiodes each with its own logarithmic amplifier and switching electronics. The HDRC technology is capable of a dynamic range up to 170 db (>3xl08)) [Chhibber: para. 0097]; (i.e. the optical inspection system in accordance with the invention is a sub-system, which may be incorporated into other systems within a semiconductor fabrication facility) [Chhibber: para. 0119; Fig. 13A])  and configured to image the first side of the wafer (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115] according to a second image resolution which is higher than the first image resolution ((i.e. The detector used by the optical inspection system in accordance with the invention may use a mosaic of sensor chips wherein the number of sensor chips that are part of the mosaic depends on the particular application. For example, a larger substrate size may dictate a larger mosaic of sensor chips. A mosaic image sensor configuration increases the number of pixels cost effectively (which enhances the spatial resolution) [Chhibber: para. 0143]; (i.e. In accordance with the invention, the system may dither the images generated during the inspection process so that a higher pixel resolution and therefore defect detection sensitivity is achieved) [Chhibber: para. 0139]; (i.e. Micro lens arrays will collect more light, with better resolution and shorter working distance than a separate single imaging lens assembly) [Chhibber: para. 0134]), the first side of the wafer being opposite the second side of the wafer (i.e. In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features) [Chhibber: para. 0115].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 15, Spiegelman and Chhibber meet the claim limitations as set forth in claim 13.Spiegelman and Chhibber further meet the claim limitations as follows:
The processing tool of claim 13 (i.e. tools) [Spiegelman: para. 0193], further comprising: an evaluation unit (i.e. one or more processors) [Spiegelman: para. 0211] configured to provide a wafer report along with each wafer (i.e. The test results indicate that the cleaning process can remove a substantial quantity of particles from a silicon wafer) [Spiegelman: para. 0204], wherein each wafer report specifies a number of defects for each die, a type of defect for each of the number of defects  (i.e. Particles on EUV reticles are one of the main sources of imaging defects. An EUV reticle (or other reticle for which no pellicle is employed) is likely to be subjected to organic and inorganic particle contamination) [Spiegelman: para. 0011], a size of each of the number of defects ((i.e. particles sizes leading to "Killer" defects are now on the order of about 20 nm or less and are reaching the realm of molecular contamination) [Spiegelman: para. 0002]; (i.e. Particle sizes as small as around 20 nm could lead to fatal defects on the wafer and to zero yield) [Spiegelman: para. 0011]), and a location of each of the number of defects.
Chhibber does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 13, further comprising: an evaluation unit configured to provide a wafer report along with each wafer, wherein each wafer report specifies a number of defects for each die, a type of defect for each of the number of defects, a size of each of the number of defects, and a location of each of the number of defects.   
However, in the same field of endeavor Knickerbocker further discloses the claim limitations and the deficient claim limitations, as follows:
wherein each wafer report specifies a number of defects for each die (i.e. In step 422a substrate is measured to detect scattering feature. Step 422 includes substrate orientation by the mechanical substrate handler 28. It is also possible for the substrate to be mechanically pre-aligned external to substrate loading in which case step 422 is simply substrate measurement. In step 423, the image is mathematically oriented using image processing software to sub-pixel resolution. In step 424, the precision oriented imaged data is compared to substrate history data. This may be a comparison of detected scattering feature (which requires scattering feature detection to be performed before a comparison can be made) or image features (which requires image processing pattern matching). In step 426, the system determines if a match (the scattering feature data or image for the current substrate matches the scattering feature data or image for a previously measured substrate) has been found. If a match has not been found, then the scattering feature and image data from the current substrate is displayed to the user and saved in a database in step 428, which completes the pre-measurement in step 430. Returning to step 426, if a match is found, then the measurement image data for the substrate is subtracted from the saved data in step 432. In step 434, the differential substrate and scattering feature data is displayed to the user and saved into a database and the differential measurement is completed in step 436. In this manner, the system permits differential substrate data to be generated in accordance with the invention. Differential measurements are especially suited for integrated process tool inspection, FIG. 13D and integrated EFEM inspection, FIG. 13E. The output of a differential measurement may be the number and size of scattering feature added only by the process tool on which the inspection system is integrated or may be a process dependent image. Process dependent images are patterns that occur due to process problems. Process problem images may be referred to as process problem signatures) [Chhibber: para. 0122], a type of defect for each of the number of defects (i.e. Pattern defects can be classified as pattern mis-registration, extra features and missing features in patterns) [Chhibber: para. 0173], a size of each of the number of defects, and a location of each of the number of defects (i.e. In order to get the particle location on a substrate from an image, the image should include at least portion of the substrate edge. By processing the image, for example, using a well-known Sobel filter, one can detect the substrate edge from an image. From the edge locations one can determine the substrate center and radius in terms of pixels. By knowing the substrate size (200 mm, 300 mm), one can then convert pixel position into the physical location on a substrate. Once all pixel clusters are converted in this manner, a particle map (with size and location) for a substrate is obtained. In step 454, calibrated particle size and position are stored in a file in the system database, displayed for the system operator and possibly transmitted via computer networks to external computers. In a preferred embodiment, the above method is implemented as one or more pieces of software being executed on one or more computer systems. In addition, if the scattered light for a particular particle size is known, then one can calculate the number of particles within a pixel based on the intensity of the scattered light at that pixel. Now, the test results from the optical inspection system in accordance with the invention as compared to a conventional system will be described to illustrate the advantages of the optical inspection system in accordance with the invention) [Chhibber: para. 0175].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 16, Spiegelman and Chhibber meet the claim limitations as set forth in claim 15.Spiegelman and Chhibber further meet the claim limitations as follows:
The processing tool of claim 15 (i.e. tools) [Spiegelman: para. 0193], further comprising: 
an optical character recognition (OCR) system retained within the housing (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9], and configured to read a wafer identification code of the wafer which has been passed (i.e. moving the reticle to an exposure position) [Spiegelman: para. 0012] into the processing chamber of the housing (i.e. an apparatus for cleaning an article is provided, comprising a cleaning chamber configured for housing an article having contaminants on a surface of the article) [Spiegelman: para. 0067], wherein the wafer identification code is included in the wafer report (i.e. The test results) [Spiegelman: para. 0204].  
Chhibber does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 13, further comprising: 
an optical character recognition (OCR) system retained within the housing, and configured to read a wafer identification code of the wafer which has been passed into the processing chamber of the housing, wherein the wafer identification code is included in the wafer report.  
However, in the same field of endeavor Knickerbocker further discloses the claim limitations and the deficient claim limitations, as follows:
an optical character recognition (OCR) system (i.e. The resulting frontside detector image can be processed using known optical character recognition (OCR)) [Chhibber: para. 0109] (i.e. In step 88, the system determines if the substrate has been loaded and loops until the substrate is loaded. In step 90, once the substrate is loaded onto the substrate handler, the load port door is closed and the substrate is optionally rotated to align the substrate notch/flat in step 92. If substrate alignment is not required, step 92 is skipped. In step 93, the substrate bar-code or alphanumeric pattern is optionally read. If a bar code or OCR read is required, the substrate may be repositioned to locate the bar code or alphanumeric pattern in the optimum position relative to frontside darkfield and brightfield sources) [Chhibber: para. 0114; Fig. 7] (i.e. In step 88, the system determines if the substrate has been loaded and loops until the substrate is loaded. In step 90, once the substrate is loaded onto the substrate handler, the load port door is closed and the substrate is optionally rotated to align the substrate notch/flat in step 92. If substrate alignment is not required, step 92 is skipped. In step 93, the substrate bar-code or alphanumeric pattern is optionally read. If a bar code or OCR read is required, the substrate may be repositioned to locate the bar code or alphanumeric pattern in the optimum position relative to frontside darkfield and brightfield sources. …. If the data is acceptable, then the computer system may display, save and send the current substrate and scattering feature data to another computer system in step 108. In step 110, the substrate handler moves the substrate to the load/unload position. In step 114 the load port door is opened. A message is generated in step 116 indicating that the substrate may be unloaded from the system. In step 112, the system determines if the substrate is on the substrate handler and the method is completed if the substrate has been removed. If the substrate is still positioned on the substrate handler, then the method loops until the substrate is removed. The above method may then be repeated for each substrate being measured by the system. Now, the dual side optical inspection in accordance with the invention will be described in more detail.) [Chhibber: para. 0114; Fig. 7].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 18, Spiegelman meets the claim limitations as set forth in claim 13.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 13 (i.e. tools) [Spiegelman: para. 0193], wherein the micro-inspection system (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] includes a vacuum chamber (i.e. A vacuum environment may therefore be provided to the whole beam path with the aid of a vacuum wall and vacuum pumps) [Spiegelman: para. 0139] within the processing chamber of the housing (i.e. FIG. 2 shows the apparatus 100 in more detail, including the source collector module SO, the illumination system IL, and the projection system PS. The source collector module SO is constructed and arranged such that a vacuum environment can be maintained in an enclosing structure 220 of the source collector module SO) [Spiegelman: para. 0148; Fig. 2], wherein a chamber portal ((i.e. an input channel) [Spiegelman: para. 0167; Fig. 6]; (i.e. output) [Spiegelman: para. 0010]; (i.e. a valve) [Spiegelman: para. 0017]) through which the wafer can pass (i.e. moving the reticle) [Spiegelman: para. 0012] separates the vacuum chamber from the processing chamber ((i.e. an input channel) [Spiegelman: para. 0167; Fig. 6]; (i.e. output) [Spiegelman: para. 0010]; (i.e. a valve) [Spiegelman: para. 0017]; (i.e. the apparatus further includes, for example, at least one inlet port and at least one outlet port to allow the introduction or removal) [Spiegelman: para. 0113]).
In the same field of endeavor Chhibber further discloses the claim limitations as follows:
a chamber portal through which the wafer can pass separates the vacuum chamber from the processing chamber (i.e. The system may further include a load port 3, which permits a substrate 27 (having one or more surfaces to be inspected and analyzed) to be placed into and removed from the enclosure 2. The load port 3 is located such that the substrate can be loaded/unloaded without interfering with any components inside the enclosure. The load port 3 may include a light tight door that can be opened to provide access to the inside of the enclosure. If the enclosure is vacuum tight, then the load port 3 may also be vacuum tight. If the enclosure is gas tight, then the load port 3 may also be gas tight.) [Chhibber: para. 0099; Fig. 5]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 19, Spiegelman meets the claim limitations as set forth in claim 13.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 13 (i.e. tools) [Spiegelman: para. 0193], wherein the first image resolution (i.e. resolution as shown in equation (1 )) [Spiegelman: para. 0008] is capable of identifying macro defects on the first side of the wafer which have minimum sizes of approximately 30 microns, and wherein the second image resolution (i.e. resolution as shown in equation (1 )) [Spiegelman: para. 0008] is capable of identifying microdefects on the first side of the wafer which have minimum sizes of less than 30 microns.  
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 11, wherein the first image resolution is capable of identifying macro defects on the first side of the wafer which have minimum sizes of approximately 30 microns, and wherein the second image resolution is capable of identifying microdefects on the first side of the wafer which have minimum sizes of less than 30 microns.  
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first image resolution is capable of identifying macro defects on the first side of the wafer which have minimum sizes of approximately 30 microns (i.e. the optical inspection system in accordance with the invention (as described below in more detail) has a dynamic range of over 170 db and can detect and measure particles ranging from below 0.10 microns to 100 microns in size in a single substrate measurement pass due to a much wider dynamic range) [Chhibber: para. 0094], and wherein the second image resolution is capable of identifying microdefects on the first side of the wafer which have minimum sizes of less than 30 microns (i.e. Laser scanning photodetectors set for high sensitivity are set for very high gain (smaller defect sizes) and become blind (saturated) to larger defects which are equally as important as smaller defects. A laser scanning system set to a lower detection limit of 0.10 um would have a maximum detection limit of less than 1.0 um) [Chhibber: para. 0008]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Regarding claim 20, Spiegelman meets the claim limitations as set forth in claim 13.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 13 (i.e. tools) [Spiegelman: para. 0193], wherein the gantry system (i.e. The support structure MT holds the patterning device MA in a manner that depends on the orientation of the patterning device, the design of the lithographic apparatus, and other conditions, such as for example whether or not the patterning device is held in a vacuum environment. The support structure can use mechanical, vacuum, electrostatic, or other clamping techniques to hold the patterning device. The support structure may be a frame or a table, for example, which may be fixed or movable as required. The support structure may ensure that the patterning device is at a desired position, for example with respect to the projection system) [Spiegelman: para. 0136] comprises: one or more rails extending continuously between ((i.e. The support structure MT holds the patterning device MA in a manner that depends on the orientation of the patterning device, the design of the lithographic apparatus, and other conditions, such as for example whether or not the patterning device is held in a vacuum environment. The support structure can use mechanical, vacuum, electrostatic, or other clamping techniques to hold the patterning device. The support structure may be a frame or a table, for example, which may be fixed or movable as required. The support structure may ensure that the patterning device is at a desired position, for example with respect to the projection system) [Spiegelman: para. 0136]; (i.e. cleaning chamber 320 has an article holder 330 for holding article 310 in cleaning chamber 320) [Spiegelman: para. 0162]) the first camera (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] and the second camera (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191]; and a wafer cart configured to engage the wafer and to move along the one or more rails to transfer the wafer ((i.e. The support structure MT holds the patterning device MA in a manner that depends on the orientation of the patterning device, the design of the lithographic apparatus, and other conditions, such as for example whether or not the patterning device is held in a vacuum environment. The support structure can use mechanical, vacuum, electrostatic, or other clamping techniques to hold the patterning device. The support structure may be a frame or a table, for example, which may be fixed or movable as required. The support structure may ensure that the patterning device is at a desired position, for example with respect to the projection system) [Spiegelman: para. 0136]; (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations. The mask table may be moved under the inspection apparatus,) [Spiegelman: para. 0191] between the first camera (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191] and the second camera (i.e. Inspection apparatus, such as reticle inspection module) [Spiegelman: para. 0191].   
Spiegelman does not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 13, wherein the gantry system comprises: one or more rails extending continuously between the first camera and the second camera; and a wafer cart configured to engage the wafer and to move along the one or more rails to transfer the wafer between the first camera and the second camera. 
However, in the same field of endeavor Chhibber further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In accordance with the invention, both surfaces of the substrate are simultaneously illuminated. The system further comprises a backside detector 124, such as the backside detector described above, and a frontside detector 125, such as the frontside detector described above, that gather the light energy scattered from scattering features on the front and back surface, respectively, of the substrate. In particular, the frontside detector may receive scattered light energy from a frontside scattering feature 126 and the backside detector may receive scattered light energy from a backside scattering feature 127.  In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features.) [Chhibber: para. 0115; Fig. 8 – Note: Figs. 5, 5A, 8, 26H, 27B, 28A-F illustrate a substrate handler and a substrate edge gripper moving between two imaging systems]; and (i.e. In accordance with the invention, both surfaces of the substrate are simultaneously illuminated. The system further comprises a backside detector 124, such as the backside detector described above, and a frontside detector 125, such as the frontside detector described above, that gather the light energy scattered from scattering features on the front and back surface, respectively, of the substrate. In particular, the frontside detector may receive scattered light energy from a frontside scattering feature 126 and the backside detector may receive scattered light energy from a backside scattering feature 127.  In accordance with the invention, simultaneous front and backside scattering feature measurement is provided since both sources and cameras operate simultaneously to collect scattered light from both surfaces simultaneously so that both surfaces are measured simultaneously. The result is twofold; higher measurement throughput and detection of backside scattering features. Light scattering features on the edge bevel of the substrate, typically shaped from the flat surface to a bevel to a sharp edge, will be illuminated from the incident source, and their scatter detected accordingly. Both backside and frontside edge bevels therefore will be analyzed by the optical inspection system for scattering features.) [Chhibber: para. 0115; Fig. 8 – Note: Figs. 5, 5A, 8, 26H, 27B, 28A-F illustrate a substrate handler and a substrate edge gripper moving between two imaging systems].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman with Chhibber to install multiple image sensors/cameras within the processing chamber.  
Therefore, the combination of Spiegelman with Chhibber will enable the system to detect chip defects more efficiently [Chhibber: para. 0005, 0140]. 

Claims 2  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US Patent Application Publication 2014/0014138 A1), (“Spiegelman”), in view of Chhibber (US Patent Application Publication 2004/0207836 A1), (“Chhibber”), in view of Laor et al. (US Patent 8,485,230 B2), (“Laor”).

Regarding claim 2, Spiegelman meets the claim limitations as set forth in claim 1.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 1 (i.e. tools) [Spiegelman: para. 0193], further comprising a down-draft assembly (i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127]  disposed within the housing (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9], the down-draft assembly (i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127] comprising: a gas flow assembly (i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127]; (i.e. Gas was supplied using an AirGenerator 1102 (Zero PAC PFA-1 Air Generator) [Spiegelman: para. 0198; Fig. 11]) configured to provide gas flow ((i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127]; (i.e. adjusting gas flow rates and directions) [Spiegelman: para. 0204]) from a showerhead ((i.e. the apparatus further comprises an inlet port and an outlet ports configured for delivery of a carrier gas) [Spiegelman: para. 0081]; (i.e. adjusting gas flow rates and directions) [Spiegelman: para. 0204]) in an upper region of the processing chamber ((i.e. the steam is delivered to the cleaning chamber) [Spiegelman: para. 0128]; (i.e. a first passageway for directing the source of steam feed to a surface a substantially gas-impermeable ion exchange membrane) [Spiegelman: para. 0127]); and an exhaust assembly ((i.e. passageway) [Spiegelman: para. 0127]; (i.e. valves) [Spiegelman: para. 0168]) configured to pull the gas flow (i.e. Valves V-1 through V-5 were used to direct the flow of gas to or away from the cleaning chamber 1114) [Spiegelman: para. 0198] from a bottom region of the processing chamber ((i.e. a second passageway for directing purified steam away from an opposing surface of the substantially gas-impermeable membrane) [Spiegelman: para. 0127] – Note: Opposing the top surface is the bottom), such that the gas flow assembly (i.e. Gas was supplied using an AirGenerator 1102 (Zero PAC PFA-1 Air Generator) [Spiegelman: para. 0198; Fig. 11])  and the exhaust assembly  ((i.e. passageway) [Spiegelman: para. 0127]; (i.e. valves) [Spiegelman: para. 0168]) induce a downward gas flow that directs particles downward and away from an upper surface of the wafer (i.e. a second passageway for directing purified steam away from an opposing surface of the substantially gas-impermeable membrane) [Spiegelman: para. 0127].  
Spiegelman and Chhibber do not explicitly disclose the following claim limitations (Emphasis added).
A method, comprising:
The processing tool of claim 1, further comprising a down-draft assembly disposed within the housing, the down-draft assembly comprising: a gas flow assembly configured to provide gas flow from a showerhead in an upper region of the processing chamber; and an exhaust assembly configured to pull the gas flow from a bottom region of the processing chamber, such that the gas flow assembly and the exhaust assembly induce a downward gas flow that directs particles downward and away from an upper surface of the wafer.  
In the same field of endeavor Laor further discloses the claim limitations and the deficient claim limitations as follows:
a gas flow assembly configured to provide gas flow from a showerhead in an upper region of the processing chamber (i.e.  From inlet aperture 202, the precursor gas flows radially in a region 204 over a substrate 50 supported on a pedestal 27 towards a perimeter
206 of the pedestal. Region 204 is bounded optionally by a surface 208 of a conical flow disperser 210 and substantially a surface 212 of pedestal 27. Radial flow of the precursor gas is indicated by flow arrows 103. At the perimeter, after flow ing over substrate 50 excess precursor gas flows "downwards" in directions indicated by flow arrows 104 into a region 212 from which the excess gas exhausts via an exit aperture 214 optionally to an abatement unit) [Laor: col. 6, line 13-23; Fig. 2]; and  (i.e.  From inlet aperture 202, the precursor gas flows radially in a region 204 over a substrate 50 supported on a pedestal 27 towards a perimeter
206 of the pedestal. Region 204 is bounded optionally by a surface 208 of a conical flow disperser 210 and substantially a surface 212 of pedestal 27. Radial flow of the precursor gas is indicated by flow arrows 103. At the perimeter, after flowing over substrate 50 excess precursor gas flows "downwards" in directions indicated by flow arrows 104 into a region 212 from which the excess gas exhausts via an exit aperture 214 optionally to an abatement unit) [Laor: col. 6, line 13-23; Fig. 2].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman and Chhibber with Laor to install the gas delivery system of Laor.  
Therefore, the combination of Spiegelman and Chhibber with Laor will enable the system to remove excess gases out of the chamber [Laor: col. 1, line 40-43] and maintains temperature of a gas flowing along a flow path of the system to within a desired temperature range [Laor: col. 2, line 4-6]. 

Regarding claim 17, Spiegelman meets the claim limitations as set forth in claim 13.Spiegelman further meets the claim limitations as follows:
The processing tool of claim 13 (i.e. tools) [Spiegelman: para. 0193], further comprising a down-draft assembly (i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127] disposed within the housing (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9], the down-draft assembly (i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127] comprising: a gas flow assembly (i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127]; (i.e. Gas was supplied using an AirGenerator 1102 (Zero PAC PFA-1 Air Generator) [Spiegelman: para. 0198; Fig. 11]) configured to provide gas flow ((i.e. an apparatus suitable for delivery of purified steam) [Spiegelman: para. 0127]; (i.e. adjusting gas flow rates and directions) [Spiegelman: para. 0204]) from a showerhead ((i.e. the apparatus further comprises an inlet port and an outlet ports configured for delivery of a carrier gas) [Spiegelman: para. 0081]; (i.e. adjusting gas flow rates and directions) [Spiegelman: para. 0204]) in an upper region of the processing chamber ((i.e. the steam is delivered to the cleaning chamber) [Spiegelman: para. 0128]; (i.e. a first passageway for directing the source of steam feed to a surface a substantially gas-impermeable ion exchange membrane) [Spiegelman: para. 0127]); and an exhaust assembly ((i.e. passageway) [Spiegelman: para. 0127]; (i.e. valves) [Spiegelman: para. 0168]) configured to pull the gas flow (i.e. Valves V-1 through V-5 were used to direct the flow of gas to or away from the cleaning chamber 1114) [Spiegelman: para. 0198] from a bottom region of the processing chamber ((i.e. a second passageway for directing purified steam away from an opposing surface of the substantially gas-impermeable membrane) [Spiegelman: para. 0127] – Note: Opposing the top surface is the bottom), such that the gas flow assembly (i.e. Gas was supplied using an AirGenerator 1102 (Zero PAC PFA-1 Air Generator) [Spiegelman: para. 0198; Fig. 11])  and the exhaust assembly  ((i.e. passageway) [Spiegelman: para. 0127]; (i.e. valves) [Spiegelman: para. 0168]) induce a downward gas flow that directs particles downward and away from an upper surface of the wafer (i.e. a second passageway for directing purified steam away from an opposing surface of the substantially gas-impermeable membrane) [Spiegelman: para. 0127].  
Spiegelman and Chhibber do not explicitly disclose the following claim limitations (Emphasis added).
A method, comprising:
The processing tool of claim 1, further comprising a down-draft assembly disposed within the housing, the down-draft assembly comprising: a gas flow assembly configured to provide gas flow from a showerhead in an upper region of the processing chamber; and an exhaust assembly configured to pull the gas flow from a bottom region of the processing chamber, such that the gas flow assembly and the exhaust assembly induce a downward gas flow that directs particles downward and away from an upper surface of the wafer.  
In the same field of endeavor Laor further discloses the claim limitations and the deficient claim limitations as follows:
a gas flow assembly configured to provide gas flow from a showerhead in an upper region of the processing chamber (i.e.  From inlet aperture 202, the precursor gas flows radially in a region 204 over a substrate 50 supported on a pedestal 27 towards a perimeter
206 of the pedestal. Region 204 is bounded optionally by a surface 208 of a conical flow disperser 210 and substantially a surface 212 of pedestal 27. Radial flow of the precursor gas is indicated by flow arrows 103. At the perimeter, after flow ing over substrate 50 excess precursor gas flows "downwards" in directions indicated by flow arrows 104 into a region 212 from which the excess gas exhausts via an exit aperture 214 optionally to an abatement unit) [Laor: col. 6, line 13-23; Fig. 2]; and  (i.e.  From inlet aperture 202, the precursor gas flows radially in a region 204 over a substrate 50 supported on a pedestal 27 towards a perimeter
206 of the pedestal. Region 204 is bounded optionally by a surface 208 of a conical flow disperser 210 and substantially a surface 212 of pedestal 27. Radial flow of the precursor gas is indicated by flow arrows 103. At the perimeter, after flowing over substrate 50 excess precursor gas flows "downwards" in directions indicated by flow arrows 104 into a region 212 from which the excess gas exhausts via an exit aperture 214 optionally to an abatement unit) [Laor: col. 6, line 13-23; Fig. 2].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman and Chhibber with Laor to install the gas delivery system of Laor.  
Therefore, the combination of Spiegelman and Chhibber with Laor will enable the system to remove excess gases out of the chamber [Laor: col. 1, line 40-43] and maintains temperature of a gas flowing along a flow path of the system to within a desired temperature range [Laor: col. 2, line 4-6]. 

Claims 10  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US Patent Application Publication 2014/0014138 A1), (“Spiegelman”), in view of Chhibber (US Patent Application Publication 2004/0207836 A1), (“Chhibber”), in view of Amanullah et al. (US Patent 9,863,889 B2), (“Amanullah”).

Regarding claim 10, Spiegelman and Chhibber meet the claim limitations as set forth in claim 8.Spiegelman and Chhibber further meet the claim limitations as follows:
The processing tool of claim 1 (i.e. tools) [Spiegelman: para. 0193], further comprising: an optical character recognition (OCR) system (i.e. The resulting frontside detector image can be processed using known optical character recognition (OCR)) [Chhibber: para. 0109] retained within the processing chamber (i.e. Inspection apparatus, such as reticle inspection module 720 shown in FIG. 9, may be integrated within the reticle housing of the lithographic apparatus, so that the reticle under inspection is mounted on the same support structure (mask table) MT as used during lithographic operations) [Spiegelman: para. 0191; Fig. 9], and configured to read a wafer identification code of the wafer after the wafer has been passed (i.e. moving the reticle) [Spiegelman: para. 0012] into the processing chamber (i.e. In step 88, the system determines if the substrate has been loaded and loops until the substrate is loaded. In step 90, once the substrate is loaded onto the substrate handler, the load port door is closed and the substrate is optionally rotated to align the substrate notch/flat in step 92. If substrate alignment is not required, step 92 is skipped. In step 93, the substrate bar-code or alphanumeric pattern is optionally read. If a bar code or OCR read is required, the substrate may be repositioned to locate the bar code or alphanumeric pattern in the optimum position relative to frontside darkfield and brightfield sources) [Chhibber: para. 0114; Fig. 7]; a sorting assembly (i.e. A stand-alone EFEM could also be used as a substrate sorter or substrate buffer unit) [Chhibber: para. 0122] downstream of the OCR system (i.e. In step 88, the system determines if the substrate has been loaded and loops until the substrate is loaded. In step 90, once the substrate is loaded onto the substrate handler, the load port door is closed and the substrate is optionally rotated to align the substrate notch/flat in step 92. If substrate alignment is not required, step 92 is skipped. In step 93, the substrate bar-code or alphanumeric pattern is optionally read. If a bar code or OCR read is required, the substrate may be repositioned to locate the bar code or alphanumeric pattern in the optimum position relative to frontside darkfield and brightfield sources) [Chhibber: para. 0114; Fig. 7] and comprising a series of slots stacked one over another (i.e. The
integrated inspection system 1 may incorporate a rotating substrate handler, which can serve as a substrate pre-aligner, as well as substrate bar code or OCR reader capability) [Chhibber: para. 0122], with each slot sized to receive a wafer.
Spiegelman and Chhibber do not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 1, further comprising: an optical character recognition (OCR) system retained within the processing chamber, and configured to read a wafer identification code of the wafer after the wafer has been passed into the processing chamber; a sorting assembly downstream of the OCR system and comprising a series of slots stacked one over another, with each slot sized to receive a wafer.
However, in the same field of endeavor Amanullah further discloses the deficient claim limitations as follows:
comprising a series of slots stacked one over another, with each slot sized to receive a wafer (i.e. As shown in FIG. 6, the system 10 comprises a wafer stack 20 or film frame cassette holder. The wafer stack 20 preferably comprises slots to hold multiple wafers 12. Each of the multiple wafers 12 are sequentially loaded or transferred onto the wafer table 16 (as shown in FIG. 4) or wafer chuck by the robotic wafer handler 18 (as shown in FIG. 5)) [Amanullah: col. 13, line 16-21; Figs. 4-6].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman and Chhibber with Amanullah to include a stack comprising of a series of slots.  
Therefore, the combination of Spiegelman and Chhibber with Amanullah will enable a robotic arm loads and unloads wafers efficiently [Amanullah: col. 34, line 59-63]. 

Regarding claim 14, Spiegelman and Chhibber meet the claim limitations as set forth in claim 13.Spiegelman and Chhibber further meet the claim limitations as follows:
The processing tool of claim 1 (i.e. tools) [Spiegelman: para. 0193], further comprising:
a sorting assembly (i.e. A stand-alone EFEM could also be used as a substrate sorter or substrate buffer unit) [Chhibber: para. 0122]  with a number of slots stacked one over another with each slot sized to receive a wafer, wherein the sorting assembly is configured to sort the wafers so a first wafer having a first wafer identifier is placed in a first slot proximate to a first end of the wafer carrier and a second wafer having a second wafer identifier is placed in a second slot proximate to a second end of the wafer carrier; and wherein the sorting assembly is configured to sort the wafers so the first and second wafer identifiers follow a pre-determined ordering when placed in the slots. 
Spiegelman and Chhibber do not explicitly disclose the following claim limitations (Emphasis added).
The processing tool of claim 13, further comprising: a sorting assembly with a number of slots stacked one over another with each slot sized to receive a wafer, wherein the sorting assembly is configured to sort the wafers so a first wafer having a first wafer identifier is placed in a first slot proximate to a first end of the wafer carrier and a second wafer having a second wafer identifier is placed in a second slot proximate to a second end of the wafer carrier; and wherein the sorting assembly is configured to sort the wafers so the first and second wafer identifiers follow a pre-determined ordering when placed in the slots.
However, in the same field of endeavor Amanullah further discloses the deficient claim limitations as follows:
a number of slots stacked one over another with each slot sized to receive a wafer (i.e. As shown in FIG. 6, the system 10 comprises a wafer stack 20 or film frame cassette holder. The wafer stack 20 preferably comprises slots to hold multiple wafers 12. Each of the multiple wafers 12 are sequentially loaded or transferred onto the wafer table 16 (as shown in FIG. 4) or wafer chuck by the robotic wafer handler 18 (as shown in FIG. 5)) [Amanullah: col. 13, line 16-21; Figs. 4-6], wherein the sorting assembly is configured to sort the wafers so a first wafer having a first wafer identifier is placed in a first slot proximate to a first end of the wafer carrier and a second wafer having a second wafer identifier is placed in a second slot proximate to a second end of the wafer carrier (i.e. the processor is further configured for sorting the wafer based on the identification) [Amanullah: col. 42, line 51-53]; and wherein the sorting assembly is configured to sort the wafers so the first and second wafer identifiers follow a pre-determined ordering when placed in the slots.  (i.e. the processor is further configured for sorting the wafer into a first output node and a second output node, and wherein the wafer is sorted to the first output node when the identification is a positive identification and the wafer is sorted to the second node when the identification is a negative identification) [Amanullah: col. 42, line 59-64].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spiegelman and Chhibber with Amanullah to include a stack comprising of a series of slots.  
Therefore, the combination of Spiegelman and Chhibber with Amanullah will enable a robotic arm loads and unloads wafers efficiently [Amanullah: col. 34, line 59-63]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488